PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dumont, Gilles
Application No. 15/731,034
Filed: 6 Apr 2017
For: HORTICULTURAL METHOD AND APPARATUS
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 12, 2021, to revive the above-identified application.  

The petition is DISMISSED. 

The application became abandoned for failure to reply in a timely and proper manner to the Final Office Action of November 21, 2019.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  The three (3) months extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the application became abandoned on May 20, 2020.  A Notice of Abandonment was mailed October 07, 2020.

A grantable petition under 37 CFR 1.137 must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks items (2) above.

With regards to item (2), the petition fee as set forth in 37 CFR 1.17(m) is $1050.  Petitioner submitted $1000 on October 13, 2020 which leaves a balance of $50.  This petition cannot be treated until the $50 balance is received.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
	
By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)